Citation Nr: 1013782	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-33 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for depression (claimed as a 
psychiatric  disorder), and, if so, whether the Veteran is 
entitled to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The Veteran had active military duty from April 1977 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, wherein the RO determined that 
new and material evidence had not been submitted to reopen a 
service connection claim for a psychiatric disorder.  
Notwithstanding the RO's action, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  The Board has recharacterized the request to reopen a 
claim of entitlement to service connection for depression to 
more broadly include entitlement to service connection for an 
acquired psychiatric disability.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009)

In May 2009 the Board received additional evidence from the 
Veteran pertinent to his claim for a psychiatric disorder, 
without a waiver of initial RO consideration.  On review, 
however, such evidence is sufficient to reopen the Veteran's 
claim for service connection for a psychiatric disorder.  For 
this reason, the absence of a waiver as to such evidence does 
not prejudice the Veteran here and the Board will proceed to 
adjudicate this appeal.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the 
Veteran's claim for service connection for depression; the 
Veteran did not appeal that determination and it became 
final.

2.  Evidence received since the August 2003 denial, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a psychiatric disorder, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service 
connection for depression is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the August 2003 rating decision 
is new and material, and the criteria for reopening the claim 
for service connection for a psychiatric disorder, claimed as 
depression, are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening the claim of service connection for a 
psychiatric disorder and a decision at this point poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

II.  New and Material Evidence

As an initial matter, the Board notes that the Veteran 
initially filed a claim for service connection for a 
"nervous condition" in December 1992.  In a July 1993 
rating decision, the RO denied the Veteran's claim for 
service connection for a nervous disorder.  The Veteran was 
notified of this determination and did not appeal within one 
year.  The decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

In July 1997, the Veteran requested the RO reopen the claim 
for a psychiatric disorder as secondary to the service 
connected metastatic carcinoid syndrome with diarrhea.  In a 
December 1997 rating decision, the RO determined that new and 
material evidence adequate to reopen the claim for a 
psychiatric disorder as secondary to the service connected 
metastatic carcinoid syndrome with diarrhea had not been 
received.  The Veteran was notified of this determination and 
did not appeal within one year.  The decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

The Veteran attempted to reopen his claim for service 
connection for depression in March 2003.  In an August 2003 
rating decision the RO determined that new and material 
evidence adequate to reopen the claim for depression had not 
been submitted.  The Veteran was notified of this 
determination and did not appeal within one year.  The 
decision became final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

At the time of the last final denial in August 2003, 
pertinent evidence of record consisted of the Veteran's 
service treatment records and his service medical examination 
and medical history reports.  In his report of medical 
history at the time of separation from service, the Veteran 
indicated that he had depression or excessive worry and 
frequent trouble sleeping.  The examiner noted "[d]epression 
[and] trouble sleeping [times] 6 years never treated."  Also 
of record at the time of the August 2003 final rating 
decision were VA compensation examinations dated in May 1992 
and May 1993, VA mental health clinic outpatient treatment 
records, and VA hospital discharge summaries for inpatient 
treatment in December 1992 and May 1997.  

In August 2007 the Veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).

Additional evidence submitted since the August 2003 rating 
action VA outpatient treatment records dated in 2007 and 2008 
and records from the Social Security Administration (SSA).  A 
medical statement dated in April 2009 from a VA provider has 
also been submitted.  The provider, who indicated that she 
works in the Outpatient Substance Abuse Clinic, stated that 
the Veteran has been treated there since May 2003.  

The most significant item of additional evidcne is a medical 
statement dated in May 2009 from a VA attending psychiatrist.  
In his statement, the VA psychiatrist notes that he has 
followed the Veteran "psychiatrically" since October 2006.  
He noted further that the Veteran has been diagnosed with 
major depression, recurrent with psychotic symptoms related 
to his military sexual trauma.  He also noted that the 
Veteran continues to suffer from significant depression and 
psychosis despite multiple medication combinations.  

This evidence, submitted since the last final rating decision 
in August 2003, is "new" in that it was not previously before 
agency decision makers at the time of the last final rating 
decision.  The May 2009 statement from the VA psychiatrist is 
not cumulative or duplicative of evidence previously 
considered and is "material", as it constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, i.e., relating the current 
psychiatric disorder to an incident in service.  

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  Under these 
circumstances, the Board concludes that the criteria for 
reopening the claim for service connection for a psychiatric 
disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The claim may be reopened.

Where new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that the VA's duty to assist has been 
fulfilled.  The May 2009 medical statement suggests that the 
Veteran may have incurred sexual trauma during his military 
service.  The record does not otherwise document such 
occurrence.  The Veteran is entitled to an opportunity to 
develop the evidcne in this regard.  Further development of 
the claim for service connection on the merits is addressed 
in the REMAND appended to this decision.


ORDER

New and material evidence having been received; the service 
connection claim for a psychiatric disorder is reopened; to 
that extent only, the claim is allowed.


REMAND

The Board, herein, has reopened the Veteran's service 
connection claim for a psychiatric disorder.  There is 
evidence of a current diagnosis of major depression and 
bipolar disorder.  As noted, since the last final rating 
decision issued in August 2003, the Veteran has submitted 
additional information to support his claim.  Such addition 
information includes a May 2009 statement from VA attending 
psychiatrist, who indicated that the Veteran's major 
depression is related to "military sexual trauma."  A review 
of the Veteran's service treatment records do not show that 
the Veteran was ever treated for a sexual assault or other 
personal trauma during service.  

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently diagnosed psychiatric disorders.  Based on the 
foregoing, further development is necessary prior to 
analyzing the claim for service connection for a psychiatric 
disorder on the merits.  For the sake of efficiency, the RO's 
adjudication of the claim should include consideration of the 
additional evidence submitted directly to the Board in May 
2009.

Accordingly, the case is REMANDED for the following action:

1.  Request SSA to forward the disability 
decision associated with the Veteran's 
SSA, as the previous response from SSA 
does not include the disability decision.  
If such record cannot be located, SSA 
should indicate whether the record exists 
and whether further efforts to obtain the 
record would be futile.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's military personnel 
records for service in the Army from April 
1977 to January 1985.

3.  Send a development letter asking the 
Veteran to give any additional 
comprehensive statements regarding any 
such sexual trauma described in the May 
2009 medical statement by VA attending 
psychiatrist.  The Veteran should be 
notified that such in- service trauma may 
be corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. § 3.304(f)(4) 
must be included in the notification to 
the Veteran.

4.  Obtain records of all VA psychiatric 
treatment of the Veteran, especially 
record since October 2006.  Assure that a 
complete copy of the Veteran's VA 
psychiatric treatment records is 
associated with the claims file, but there 
is no need to associate duplicate records.  

5.  Schedule the Veteran for an 
examination by a VA psychiatrist to 
determine the nature and etiology of any 
currently present psychiatric disorders.  
The claims folder, to include a complete 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report should 
note review of the claims folder.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner should provide an opinion as 
to whether evidence shows any indication 
that sexual trauma occurred in service.  
Do the service medical or personnel 
records show behavior consistent with the 
aftermath of such trauma in service?

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's psychiatric disorder was 
caused by an incident in service, 
especially the sexual trauma as noted by 
VA attending psychiatrist.

The examiner should also offer an opinion 
of whether any current psychiatric 
disorder is proximately due to he 
Veteran's service-connected metastatic 
carcinoid syndrome with diarrhea.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

If the clinician finds it impossible to provide 
any requested opinion without resort to pure 
speculation, he or she should so indicate.  If 
the reviewer determines that he or she cannot 
resolve the question of whether the onset or 
incurrence of sleep apnea was prior to November 
1, 1995, or whether the onset or incurrence of 
sleep apnea was on or after November 1, 1995, 
the reviewer should address these additional 
questions:

Would a reviewer with a different type of 
expertise be able to render an opinion 
addressing this question without resort to 
speculation?  If so, what medical expertise 
would assist a reviewer to provide the 
requested opinion?

If additional information is needed before a 
reviewer is able to provide the requested 
opinion without resort to speculation, what 
information should VA seek, if available, 
that might assist a reviewer to render the 
requested opinion without resort to 
speculation?  

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted directly to the 
Board in May 2009) and legal authority.  
If any benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for a scheduled examination may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


